Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2007

USA v. Stevens
Precedential or Non-Precedential: Precedential

Docket No. 05-2497




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Stevens" (2007). 2007 Decisions. Paper 1041.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1041


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 05-2497


                            UNITED STATES OF AMERICA

                                           v.
                                   ROBERT J. STEVENS,
                                                 Appellant


                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           D.C. Civil Action No. 04-cr-00051
                               (Honorable Alan N. Bloch)


                     Present: SCIRICA, Chief Judge,
         SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES,
 SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN and COWEN, Circuit Judges

                                         ORDER

       A majority of the active judges having voted for rehearing en banc in the above

appeal, it is ordered that the Clerk of this Court list the above case for rehearing en banc

at the convenience of the Court.
                                                  BY THE COURT,

                                                  /s/ Anthony J. Scirica
                                                  Chief Judge

Dated: May 8, 2007
CMD/cc: Karen S. Gerlach, Esq.
         Robert L. Eberhardt, Esq.
         Laura S. Irwin, Esq.